Exhibit 10.8

 

LOGO [g56965img_01.jpg]    CONFIDENTIAL TREATMENT

 

AMENDMENT NO. 3 FREESTANDING DIALYSIS CENTER AGREEMENT NO. 200308359

 

The undersigned hereby agree to amend Freestanding Dialysis Center Agreement
No. 200308359 (the “Agreement”) between Amgen USA Inc. (“Amgen”), a wholly-owned
subsidiary of Amgen Inc., and Gambro Healthcare, Inc. f/k/a Gambro Healthcare
Patient Services Inc. 10810 West Collins Avenue, Lakewood, Colorado, 80215
(“GAMBRO”), including any prior amendments thereto, as stated below.

 

WHEREAS, Amgen and GAMBRO entered into Freestanding Dialysis Center Agreement
No. 200308359 effective January 1, 2004;

 

WHEREAS, the Agreement sets forth the terms and conditions for the purchase of
EPOGEN® (Epoetin alfa) and Aranesp® (darbepoetin alfa) (collectively,
“Products”) by GAMBRO, exclusively for the treatment of dialysis patients; and

 

WHEREAS, the parties wish to amend this Agreement to offer a [DELETED] for the
period [DELETED], modify rebate programs for the period [DELETED] through
[DELETED], and offer new rebates for the period [DELETED] through [DELETED].

 

NOW, THEREFORE, in consideration of the premises and the mutual promises and
undertakings herein contained, the parties hereto agree as follows:

 

SECTION 1. Amendment and Restatement of the General Terms and Conditions – The
General Terms and Conditions of the Agreement shall be amended and restated in
their entirety effective as follows on December 1, 2004 provided GAMBRO executes
this amended Agreement on or before December 1, 2004 (“Amended Date”). If GAMBRO
executes this amended Agreement after December 1, 2004, the Amended Date shall
be the date on which the party last to execute this amended Agreement has
executed this amended Agreement.

 

1. Term of Agreement. The “Term” of this Agreement shall be defined as
January 1, 2004 (“Commencement Date”) through December 31, 2005 (“Termination
Date”).

 

2. GAMBRO Affiliates. GAMBRO must provide Amgen with a complete list of its
GAMBRO affiliates (“Affiliates”) on or before the date this Agreement is
executed by GAMBRO. Only those Affiliates approved by Amgen and listed on
Appendix B hereto will be eligible to participate under this Agreement.
Modifications to the list of Affiliates included in Appendix B may be made
pursuant to the request of GAMBRO’s corporate headquarters and are subject to
approval and acknowledgment by Amgen in writing, which approval shall not be
unreasonably withheld, conditioned or delayed. Notification of proposed changes
to the list of Affiliates must be provided by GAMBRO to Amgen in writing at
least thirty (30) days before the effective date of the proposed change. Amgen
reserves the right to accept, reject, or immediately terminate any Affiliates
with regard to participation in this Agreement, which right to accept, reject or
terminate shall not be unreasonably exercised.

 

3. Own Use. GAMBRO hereby certifies that Products purchased hereunder shall be
for GAMBRO’s “own use” for the exclusive treatment of dialysis patients by
GAMBRO or its Affiliates.

 

4. Pricing. See Appendix A.

 

5. Authorized Wholesalers. On or before the date GAMBRO executes this Agreement,
GAMBRO must provide Amgen with a complete list of its current wholesalers,
including complete names and addresses, from which GAMBRO intends to purchase
Products. Wholesalers so designated by GAMBRO and approved by Amgen will be
deemed “Authorized Wholesalers” for the purposes of this Agreement. A current
list of GAMBRO’s Authorized Wholesalers shall be included in Appendix C hereto.
Notification of proposed changes to the list of Authorized Wholesalers must be
provided by GAMBRO to Amgen in writing at least thirty (30) days before the
effective date of the proposed change. Amgen reserves the right to accept,
reject, or immediately terminate any Authorized Wholesaler with regard to
participation in this Agreement, which right to accept, reject or terminate
shall not be unreasonably exercised. GAMBRO agrees to require all Authorized
Wholesalers to submit product sales information to a third-party sales reporting
organization designated by Amgen.

--------------------------------------------------------------------------------

 

 

 

[DELETED] = Portions of this exhibit are subject to a request for confidential
treatment and have been redacted and filed separately with the Securities and
Exchange Commission.

 

- 1 -



--------------------------------------------------------------------------------

Amendment No. 3 Agreement No. 200308359 (Continued)

 

6. Qualified Purchases. Only Products purchased under this Agreement by GAMBRO
from Amgen or through Authorized Wholesalers at the contract prices set forth
herein, as confirmed by Amgen based on sales tracking data, will be deemed
“Qualified Purchases”.

 

7. Commitment to Purchase. GAMBRO agrees to exclusively purchase Products for
all of its dialysis use requirements for erythropoietic stimulating protein.
GAMBRO may purchase another brand of erythropoietic stimulating protein for its
dialysis use requirements only if so ordered by a physician for the treatment of
his or her dialysis patients and only for the time, and only to the extent, that
Amgen has notified GAMBRO’s corporate headquarters in writing that Amgen cannot
supply EPOGEN® or Aranesp® within and for the time period reasonably required by
GAMBRO. Amgen will provide GAMBRO with as much notice as reasonably possible in
the event of an anticipated supply shortfall.

 

8. Confidentiality. Both Amgen and GAMBRO agree that this Agreement represents
and contains confidential information which shall not be disclosed to any third
party, or otherwise made public, without prior written authorization of the
other party, except where such disclosure is contemplated hereunder or required
by law, and then only upon prior written notification to the other party.

 

9. Discounts. GAMBRO may qualify for discounts and incentives in accordance with
the schedules and terms set forth in Appendix A hereto. Discounts in arrears
will be paid in the form of a check payable or wire transfer to GAMBRO’s
corporate headquarters. Discounts in arrears will be calculated based on
Qualified Purchases calculated using [DELETED], except as otherwise provided
hereunder. Upon vesting of all earned discounts, Amgen will use its best efforts
to remit such discounts [DELETED] after receipt by Amgen of complete and machine
readable data, in a form reasonably acceptable to Amgen, detailing all Qualified
Purchases during the applicable period. Discount amounts, as calculated by
Amgen, must equal or exceed $500.00 for the applicable period to qualify for
payment. Subject to Section 12 below, in the event that Amgen is notified in
writing that GAMBRO or any Affiliates are acquired by another entity or a change
of control otherwise occurs with respect to GAMBRO or an Affiliate, any
discounts which may have been earned hereunder shall be paid in the form of a
check or wire transfer payable to GAMBRO’S or the Affiliate’s corporate
headquarters subject to the conditions described herein. If any Affiliates are
added to or deleted from this Agreement during any of the comparison periods
used in calculating any of the discounts paid in arrears contemplated herein,
Amgen reserves the right in its sole discretion to reasonably and appropriately
adjust GAMBRO’s discounts for the relevant periods, by including or excluding
any purchases made by those affected Affiliates during any of those relevant
periods.

 

10. Treatment of Discounts. Amgen will provide GAMBRO with accurate
documentation setting forth Amgen’s calculation of all discounts or reductions
in price provided to GAMBRO hereunder so as to permit GAMBRO to properly report
any discount or reduction in price earned under this Agreement. GAMBRO agrees
that it will properly disclose and account for any discount or other reduction
in price earned hereunder, in whatever form, (i.e. pricing, discount, or
incentive) in a way that complies with all applicable federal, state, and local
laws and regulations, including without limitation, Section 1128B(b) of the
Social Security Act and its implementing regulations. GAMBRO also agrees that it
will (a) claim the benefit of such discount received, in whatever form, in the
fiscal year in which such discount was earned or the year after, (b) fully and
accurately report the value of such discount in any cost reports filed under
Title XVIII or Title XIX of the Social Security Act, or a state health care
program, and (c) provide, upon request by the U.S. Department of Health and
Human Services or a state agency or any other federally funded state health care
program, the information furnished by Amgen concerning the amount or value of
such discount. GAMBRO’s corporate headquarters agrees that it will advise all
Affiliates, in writing, of any discount received by GAMBRO’s corporate
headquarters hereunder with respect to purchases made by such Affiliates and
that said Affiliates will account for any such discount in accordance with the
above stated requirements.

 

11.

Data Collection. GAMBRO agrees that all data to be provided to Amgen pursuant to
this Agreement, shall be in a form that conforms with the limited data set
provisions of the Health Insurance Portability and Accountability Act of 1996
codified at 45 CFR 160 and 164 (“HIPAA”). GAMBRO acknowledges that the data to
be supplied to Amgen pursuant to this Agreement shall be used to support
verification of the discounts and incentives referenced herein, as well as for
Amgen-sponsored research concerning the role of EPOGEN® in improving treatment
outcomes and quality of life of dialysis patients. GAMBRO shall consistently use
a unique alpha-numeric code (which shall not be the same as the patient’s social
security number) as a “case identifier” to track the care rendered to each
individual patient over time, and such case identifier shall be included in the
data provided to Amgen. The key or list matching patient identities to their
unique case identifiers shall not be provided to

 

Amend No. 3 Agreement No. 200308359   - 2 -  

Ver. 11/24/04

ACIS 10514



--------------------------------------------------------------------------------

Amendment No. 3 Agreement No. 200308359 (Continued)

 

 

Amgen personnel. In furtherance of Amgen research, GAMBRO may agree from time to
time to use its key to update the patient care data by linking it with
information concerning health outcomes, quality of life, and other pertinent
data that may become available to Amgen from other sources. Any such linking of
data sources shall not violate the limited data set provisions of HIPAA. Amgen
agrees that it will maintain data supplied under this Agreement in confidence
and that it will not use such data to identify or contact any patient.

 

12. Breach of Agreement. Either party may terminate this Agreement for failure
of the other party to comply with any of the material obligations herein by
serving upon the defaulting party a written notice specifying the nature of the
default and requiring such default to be cured. If such default is not cured
[DELETED] from receipt of such notice, the notifying party shall be entitled,
without prejudice to any of the other rights conferred upon it by law or in
equity, to terminate this Agreement in its entirety by giving written notice to
the defaulting party to take effect immediately upon delivery of such notice.
The right of either party to terminate this Agreement shall not be affected in
any way by its waiver or failure to take action with respect to any prior
default. In addition, in the event that GAMBRO breaches any provision of this
Agreement, Amgen shall have no obligation to continue to offer the terms
described herein or pay any further discounts to GAMBRO, other than discounts
vested prior to the effective date of such termination.

 

13. Governing Law. This Agreement shall be governed by the laws of the State of
California and the parties submit to the jurisdiction of the California courts,
both state and federal.

 

14. Warranties. Each party represents and warrants to the other that this
Agreement (a) has been duly authorized, executed, and delivered by it,
(b) constitutes a valid, legal, and binding agreement enforceable against it in
accordance with the terms contained herein, and (c) does not conflict with or
violate any of its other contractual obligations, expressed or implied, to which
it is a party or by which it may be bound. The party executing this Agreement on
behalf of GAMBRO specifically warrants and represents to Amgen that it is
authorized to execute this Agreement on behalf of and has the power to bind
GAMBRO and the Affiliates to the terms set forth in this Agreement. The party
executing this Agreement on behalf of Amgen specifically warrants and represents
to GAMBRO that it is authorized to execute this Agreement on behalf of and has
the power to bind Amgen to the terms set forth in this Agreement.

 

15. Notices. Any notice required or permitted to be given under this Agreement
shall be deemed to be duly given if in writing and personally delivered by
messenger, facsimile transmission (receipt verified and confirmed by overnight
mail), express courier service or overnight mail (requiring signature receipt)
or by prepaid, registered or certified mail (postage prepaid, return receipt
requested), addressed to the respective parties for whom such notice is intended
as stated below, or to such changed address as such party may have fixed by
notice:

 

If to Amgen:   

Amgen USA Inc.

One Amgen Center Drive

Thousand Oaks, California 91320-1789

Attention: General Counsel

Facsimile: (805) 499-8011

If to GAMBRO:   

Gambro Healthcare, Inc.

10810 W. Collins Avenue

Lakewood, CO 80215

Attention: General Counsel

     And     

Gambro Healthcare, Inc.

15253 Bake Pkwy

Irvine, CA 92618

Attention: Terry Lindsay

Senior Vice President

Purchasing and Materials Management

Facsimile: 949-930-6958

 

Amend No. 3 Agreement No. 200308359   - 3 -  

Ver. 11/24/04

ACIS 10514



--------------------------------------------------------------------------------

Amendment No. 3 Agreement No. 200308359 (Continued)

 

All notices given pursuant to this Section 15 shall be deemed given and
effective when received if personally delivered or sent by facsimile or similar
form of communication, or, if mailed, on the date shown on the return receipt,
or, if a receipt has not then been received, five (5) days after mailing, or, if
sent by overnight courier, on the date shown for receipt on the courier’s
records.

 

16. Compliance with Health Care Pricing and Patient Privacy Legislation and
Statutes; Data Use Agreement.

 

(a) Notwithstanding anything contained herein to the contrary, at any time
following the enactment of any federal, state, or local law, regulation, policy,
program memorandum or other interpretation, modification or utilization
guideline by any payer that in any manner reforms, modifies, alters, restricts,
or otherwise affects the pricing of or reimbursement available for the Products,
including but not limited to a reimbursement or use decision by Centers for
Medicare and Medicaid Services (“CMS”) or one of its contractors (Carriers or
Fiscal Intermediaries), Amgen may, in its sole discretion, upon thirty (30) days
notice, (1) terminate this Agreement, (2) modify any pricing or discount terms
contained herein, or (3) exclude any Affiliate from participating in this
Agreement. Without limiting the foregoing, any change, modification or further
clarification to the Medicare Modernization Act or any rules or regulations
promulgated thereunder, or the Hematocrit Measurement Audit Program Memorandum
that occurs subsequent to the Amended Date would specifically trigger the right
to the termination or modification referenced herein. Additionally, to assure
compliance with any existing federal, state or local statute, regulation or
ordinance, Amgen reserves the right, in its sole discretion, to exclude any
Affiliates from the pricing and discount provisions of this Agreement and/or to
reasonably modify any pricing or discount terms contained herein. In the event
there is a future change in Medicare, Medicaid, or other federal or state
statute(s) or regulation(s) or in the interpretation thereof, which renders any
of the material terms of this Agreement unlawful or unenforceable, this
Agreement shall continue only if amended by the parties as a result of good
faith negotiations as necessary to bring the Agreement into compliance with such
statute or regulation.

 

(b) Notwithstanding anything contained herein to the contrary, at any time
following the enactment of any federal, state, or local law or regulation
relating to patient privacy of medical records that in any manner reforms,
modifies, alters, restricts, or otherwise affects any of the data received or to
be received in connection with any of the incentives contemplated under this
Agreement, either party may, in its discretion, upon thirty (30) days’ notice,
seek to modify this Agreement with respect to the affected incentive. GAMBRO and
Amgen shall meet and in good faith seek to mutually agree to modify this
Agreement to accommodate any such change in law or regulation, with the intent
to, if possible, retain the essential terms and pricing structure of the
affected incentive. If the parties, after reasonable time, are unable to agree
upon a modification, Amgen shall be entitled to terminate the affected incentive
upon thirty (30) days’ notice or upon such date that the law or regulation
requires, whichever is earlier.

 

(c) Notwithstanding anything contained herein to the contrary, this Agreement is
effective only as of the date the parties hereto execute a mutually agreeable
Data Use Agreement pursuant to which GAMBRO may disclose a Limited Data Set of
patient information to Amgen (as specified in the Data Use Agreement and which
shall include, at a minimum, the data fields to be received by Amgen in
connection with this Agreement) for purposes of Amgen’s Healthcare Operations,
Research, and Public Health analyses, and GAMBRO’s Healthcare Operations. Unless
otherwise specifically defined in this Agreement, each capitalized term used in
this Section 16(c) shall have the meaning assigned to such term in the Health
Insurance Portability and Accountability Act of 1996 (“HIPAA”). If GAMBRO
terminates the Data Use Agreement for any reason, Amgen shall be entitled to
terminate this Agreement immediately.

 

17. Force Majeure. Neither party will be liable for delays in performance or
nonperformance of this Agreement or any covenant contained herein if such delay
or nonperformance is a result of Acts of God, civil or military authority, civil
disobedience, epidemics, terrorism, war, failure of carriers to furnish
transportation, strike, lockout or other labor disturbances, inability to obtain
material or equipment, or any other cause of like or different nature beyond the
control of such party.

 

18.

Miscellaneous. No modification of this Agreement will be effective unless
mutually agreed upon, made in writing and executed by a duly authorized
representative of each party, except as otherwise provided hereunder. Neither
party may assign this Agreement to a third party without the prior written
consent of the other party; provided, however, that Amgen may

 

Amend No. 3 Agreement No. 200308359   - 4 -  

Ver. 11/24/04

ACIS 10514



--------------------------------------------------------------------------------

Amendment No. 3 Agreement No. 200308359 (Continued)

 

 

assign this Agreement to any of its subsidiaries or affiliates without the
consent of GAMBRO. This Agreement may be executed in one or more counterparts,
each of which is deemed to be an original but all of which taken together
constitutes one and the same agreement. In the event that the [DELETED], Amgen
and GAMBRO will agree [DELETED]. Amgen reserves the right to rescind this offer
if the parties fail to execute this Agreement within thirty (30) days from the
date of its offering.

 

Beginning [DELETED], GAMBRO’s aggregate Qualified Purchases of Products by all
Affiliates listed on Appendix B on the Amended Date of this Agreement during any
[DELETED] of this Agreement shall not exceed [DELETED] of the aggregate
Qualified Purchases of Products by those same Affiliates for the [DELETED].
GAMBRO shall not be eligible to receive any rebates detailed in Appendix A of
this Agreement for any Qualified Purchases of Products in the aggregate made
during any [DELETED] of this Agreement that exceed [DELETED] of the aggregate
Qualified Purchases of Products by those same Affiliates in the [DELETED]. Any
of GAMBRO’s aggregate Qualified Purchases of Products above [DELETED] of the
aggregate Qualified Purchases of Products by those same Affiliates in the
[DELETED] may be approved and eligible to receive rebates detailed in Appendix A
if Amgen, in its sole discretion, determines that such [DELETED]. Amgen shall
make such determination based upon a review of all relevant reports including,
but not limited to: [DELETED]. Such determination must be approved by Amgen’s
[DELETED] Senior Management. For purposes of determining the foregoing, during
the period [DELETED], Products base sales during each [DELETED] shall be derived
using the [DELETED].

 

19. Entire Agreement. This Agreement constitutes the entire understanding
between the parties and supersedes all prior written or oral proposals,
agreements, or commitments pertaining to the subject matter herein.

 

20. Right of First Offer. GAMBRO shall promptly notify Amgen in the event it
receives a competing offer from any third party for the sale of products in the
same therapeutic class. Amgen shall have the right in such event to have
[DELETED] days to respond to GAMBRO with its own pricing terms relating to
products.

 

21. [DELETED]

 

Amend No. 3 Agreement No. 200308359   - 5 -  

Ver. 11/24/04

ACIS 10514



--------------------------------------------------------------------------------

Amendment No. 3 Agreement No. 200308359 (Continued)

 

Please retain one fully executed original for your records and return the other
fully executed original to Amgen.

 

The parties agree that each shall execute this Agreement by counterpart
signature pages each of which when taken together shall constitute the entire
Agreement.

 

The parties executed this amendment and restatement of the Agreement as of the
dates set forth below.

 

Amgen USA Inc.       Gambro Healthcare, Inc. Signature:  

/s/ Christy Mc Elroy

      Signature:  

/s/ Terry Lindsay

Print Name:  

Christy Mc Elroy

      Print Name:  

Terry Lindsay

Print Title:  

Associate Dir Nat. Accts.

      Print Title:  

SVP

Date:  

11/24/04

      Date:  

11/24/04

Signature:  

/s/ Leslie Mirani

      Signature:  

/s/ James H. Booth

Print Name:  

Leslie Mirani

      Print Name:  

James H. Booth

Print Title:  

Jr. Dir. Sales Nephrology

      Print Title:  

COO Support Services

Date:  

12/2/04

      Date:  

12/3/04

            Signature:  

/s/ Larry C. Buckelew

            Print Name:  

Larry C. Buckelew

            Print Title:  

President/CEO

            Date:  

12/02/04

 

Amend No. 3 Agreement No. 200308359   - 6 -  

Ver. 11/24/04

ACIS 10514



--------------------------------------------------------------------------------

Amendment No. 3 Agreement No. 200308359 (Continued)

 

SECTION 2. Amendment and Restatement of Appendix A: Discount Pricing, Schedule
and Terms. Appendix A: Discount Pricing, Schedule and Terms shall be amended and
restated in its entirety to modify the [DELETED] for the period [DELETED]
through [DELETED], modify the rebate programs for the period [DELETED] through
[DELETED], offer a [DELETED] for the period [DELETED] through [DELETED], and
offer a [DELETED] for the period [DELETED] through [DELETED] effective on the
Amended Date as follows.

 

Appendix A: Discount Pricing, Schedule, and Terms

 

1. Pricing – Aranesp®. GAMBRO may purchase Aranesp® (darbepoetin) through
Authorized Wholesalers at a fixed [DELETED] during the Term. Amgen reserves the
right to change the [DELETED] at any time. Resulting prices do not include any
wholesaler markup, service fees, or other charges. No other discounts, including
discounts in arrears, are applicable to Aranesp® purchased under this Agreement

 

2. Pricing – EPOGEN®. GAMBRO may purchase EPOGEN® (Epoetin alfa) during the Term
through Authorized Wholesalers at the prevailing [DELETED]. Amgen reserves the
right to change the [DELETED] at any time. In the event that an increase in the
[DELETED] is effectuated during the Term of this Agreement, GAMBRO’s price
(excluding any discount in arrears) for Qualified Purchases of EPOGEN® shall
[DELETED]. For purposes of calculating all discounts in arrears earned during
the [DELETED], Qualifying Purchases shall be calculated based upon the
[DELETED], such that any [DELETED] contained in any of the discounts or
incentives set forth in this Appendix A shall [DELETED] in the [DELETED].

 

3. Rebate/Incentive Qualification Requirements.

 

(a) [DELETED]: In order for GAMBRO to be eligible to receive any rebates or
incentives described in [DELETED] of this Appendix A, GAMBRO must satisfy the
following qualification requirement. No more than [DELETED] of GAMBRO’s
[DELETED] may have [DELETED] (as that term is defined below) [DELETED] during
each [DELETED] during the Term of this Agreement (“[DELETED] Requirement”). If
this criteria is not met during any [DELETED] of the Term of the Agreement,
GAMBRO will not qualify for any rebates in [DELETED] of this Appendix A during
that [DELETED]. Failure of GAMBRO to qualify under this provision during a
particular [DELETED] shall not affect GAMBRO’s eligibility to qualify during any
other [DELETED] of the Term, nor shall GAMBRO’s qualification during a
particular [DELETED] automatically result in qualification during any other
[DELETED]. The [DELETED] for each dialysis patient will be based upon the
average of [DELETED] for each patient during each [DELETED]. GAMBRO and
Affiliates must provide the following information for each dialysis patient to
Amgen or to a data collection vendor specified by Amgen, on a [DELETED] basis,
and no later than [DELETED] after the end of each [DELETED]: [DELETED] for each
dialysis patient, the date of each test, and a consistent, unique, alpha-numeric
identifier (sufficient consistently to track an individual patient without in
any way violating the de-identification provisions of HIPAA at 45 CFR 164.514),
a designation as to which patients are “Prevalent Dialysis Patients” (for
purposes of this Agreement, Prevalent Dialysis Patients shall be defined as
those patients who have been receiving dialysis treatments from GAMBRO for
fifteen (15) days or more), along with the name, address and phone number of the
particular Affiliate at which each patient received treatment. To the extent
permitted by applicable law, Amgen may utilize the data detailed in this
provision for any purpose, and reserves the right to audit all such data. Under
no circumstances should such data include any patient identifiable information
including, without limitation, name, all or part of social security number,
address, medical record number, or prescription number. The identity of the
account submitting the data and any association with the data will remain
confidential. The [DELETED] must be derived from [DELETED] taken immediately
before dialysis treatment using any [DELETED] testing method (e.g. [DELETED]),
must be reported to the [DELETED], and must be submitted [DELETED] in a format
acceptable to Amgen. Handwritten reports are not acceptable; only machine
readable submission of the data will be accepted; and

 

(b) [DELETED]: In order for GAMBRO to be eligible to receive any rebates or
incentives described in [DELETED] of this Appendix A, GAMBRO must satisfy the
following qualification requirement. GAMBRO’s aggregate Qualified Purchases of
EPOGEN® and Aranesp® during [DELETED], and during [DELETED] by all Affiliates
listed on Appendix B on the Commencement Date of this Agreement and those added
at the beginning of [DELETED] must equal or exceed [DELETED] and [DELETED]
respectively ([DELETED]), of the aggregate Qualified Purchases of EPOGEN® and
Aranesp® by those same Affiliates for the time period from [DELETED], and from
[DELETED]. For purposes of calculating the [DELETED], EPOGEN® and Aranesp® base
sales during each applicable time period shall be derived using the [DELETED].
All estimated payments for discounts in arrears that contain [DELETED] will be
measured by using a [DELETED] that measures [DELETED]. If

 

Amend No. 3 Agreement No. 200308359   - 7 -  

Ver. 11/24/04

ACIS 10514



--------------------------------------------------------------------------------

Amendment No. 3 Agreement No. 200308359 (Continued)

 

 

GAMBRO has not satisfied the [DELETED] for any particular [DELETED], then at the
end of the following [DELETED], beginning with [DELETED], Amgen will determine
if GAMBRO has satisfied, in the aggregate, on a [DELETED] basis, the [DELETED].
If the [DELETED] has been met for that given [DELETED], then Amgen will perform
a [DELETED] calculation for [DELETED]. However, if at the end of [DELETED] the
[DELETED], Amgen will perform a [DELETED], which may [DELETED]. The [DELETED]
payments and any other discount or incentive earned in arrears corresponding to
the [DELETED], respectively if any, shall not be due and owing by Amgen until,
and shall be subject to, such [DELETED]. [DELETED] will be made [DELETED],
within [DELETED] days after the [DELETED] and receipt by Amgen of all the
required data detailed in this Agreement. The determination as to GAMBRO’s
attainment or failure to attain the [DELETED] shall be based upon [DELETED].

 

4. [DELETED]. GAMBRO may qualify for the [DELETED] ([DELETED]) during each
[DELETED] Measurement Period (as defined in the schedule below) as described in
this Section 4 of Appendix A.

 

[DELETED] Measurement Periods

[DELETED]

 

[DELETED]

 

[DELETED]

 

[DELETED]

 

(a) Requirement: In order to qualify for the [DELETED] GAMBRO must meet the
[DELETED] Requirement contained in [DELETED] of this Appendix A. If this
criteria is not met during any [DELETED] during the period [DELETED], GAMBRO
will not qualify for [DELETED] described below in this Section 4 during that
[DELETED]. Failure of GAMBRO to qualify under this provision during a particular
[DELETED] shall not affect GAMBRO’s eligibility to qualify during any other
[DELETED] during the period [DELETED], nor shall GAMBRO’s qualification during a
particular [DELETED] automatically result in qualification during any other
[DELETED].

 

(b) Calculation: GAMBRO’s [DELETED] will be calculated in accordance with the
following formula and the [DELETED] Schedule listed below. [DELETED] will be
calculated on a [DELETED] basis.

 

[DELETED] = A x B

 

where:

 

  A =  [DELETED] during the period [DELETED] by all Affiliates in the [DELETED]
in which the requirements under [DELETED] this Appendix A are met.

 

  B =  A percent in accordance with the [DELETED] Schedule listed below.

 

  C =  [DELETED] during the applicable [DELETED] by all Affiliates as listed on
Appendix B [DELETED].

 

  D =  [DELETED] by those same Affiliates as listed on Appendix B [DELETED]
during the period [DELETED] using the [DELETED] of this Agreement in accordance
with the [DELETED]:

 

Measurement Period

--------------------------------------------------------------------------------

  

[DELETED] Schedule

--------------------------------------------------------------------------------

[DELETED]    [DELETED] [DELETED]    [DELETED] [DELETED]    [DELETED] [DELETED]
   [DELETED]

 

Amend No. 3 Agreement No. 200308359   - 8 -  

Ver. 11/24/04

ACIS 10514



--------------------------------------------------------------------------------

Amendment No. 3 Agreement No. 200308359 (Continued)

 

(c) [DELETED] Schedule. The [DELETED] schedule is as follows:

 

[DELETED]

--------------------------------------------------------------------------------

  

B

--------------------------------------------------------------------------------

[DELETED]    [DELETED] [DELETED]    [DELETED] [DELETED]    [DELETED] [DELETED]
   [DELETED]

 

(d) Payment. Estimated payments will be made [DELETED] within [DELETED] days
using Amgen’s discount calculation schedules, and the [DELETED] after receipt by
Amgen of [DELETED].

 

(e) Vesting. GAMBRO’s [DELETED] will vest [DELETED]. In the event the estimated
[DELETED] payments paid to GAMBRO each [DELETED] exceed GAMBRO’s actual
[DELETED], GAMBRO shall reimburse Amgen the difference between the [DELETED]
payment paid and the [DELETED] payment amount earned within [DELETED] days of
GAMBRO’s receipt of Amgen’s written notification of such difference.

 

5. [DELETED]. For the Term of the Agreement GAMBRO shall be eligible to receive
a [DELETED] provided that certain data elements specified below are transmitted
to Amgen electronically. GAMBRO will use its best efforts that are reasonably
available and recorded. The [DELETED] will be calculated as a percentage of the
Qualified Purchases of EPOGEN® attributable to GAMBRO during each [DELETED]. To
qualify for the [DELETED] the following [DELETED] must be submitted to Amgen by
GAMBRO and all Affiliates in a machine readable format acceptable to Amgen
(Excel; Lotus 123.wk1; or text file that is tab delimited, comma delimited,
colon delimited or space delimited):

 

Facility ID;

Patient ID (sufficient to consistently track an individual patient without in
any way disclosing the identity of the patient);

[DELETED];

[DELETED];

 

Modality; Hemodialysis (“HD”) ID or peritoneal dialysis (“PD”) ID (a PD patient
shall be defined as a patient who receives at least one (1) peritoneal dialysis
treatment during a given month as recorded in data base) – [DELETED];

[DELETED] with date [DELETED];

All [DELETED] with their corresponding draw dates for each patient by Patient
ID;

[DELETED] delivered for each patient per treatment with date;

[DELETED];

[DELETED];

[DELETED];

[DELETED];

 

[DELETED] with date for peritoneal dialysis patients only;

 

[DELETED];

[DELETED]; and

[DELETED]

 

Amend No. 3 Agreement No. 200308359   - 9 -  

Ver. 11/24/04

ACIS 10514



--------------------------------------------------------------------------------

Amendment No. 3 Agreement No. 200308359 (Continued)

 

(a) For the period [DELETED], the following [DELETED] shall be added as
requirements of the [DELETED]. Data submission of the following patient data for
the period [DELETED] and for the period [DELETED] shall be no later than
[DELETED].

 

[DELETED];

[DELETED];

[DELETED];

[DELETED];

[DELETED]

 

(b) For the period [DELETED], the following [DELETED] shall be removed as
requirements of the [DELETED]:

 

[DELETED]

 

Such patient data must be submitted, on a [DELETED] basis, and no later than
[DELETED] days after the end of each [DELETED]. If such patient data is received
more than [DELETED] days after the last day of any [DELETED] within a given
[DELETED], the total Qualified Purchases of EPOGEN® attributable to GAMBRO
during such [DELETED] will be excluded from the calculation of the [DELETED] for
that [DELETED]. Notwithstanding the foregoing, if Amgen receives all required
data from a minimum of [DELETED] of all Affiliates within the time frame
referenced above for any [DELETED] within a given [DELETED], the total Qualified
Purchases of EPOGEN® attributable to GAMBRO and all Affiliates during such
[DELETED], will be included in the calculation of the [DELETED] for that
[DELETED]. However, if Amgen determines that any Affiliate is consistently not
submitting the required data, Amgen and GAMBRO will work collaboratively in
resolving such inconsistencies. Amgen reserves the right, in its sole
discretion, to exclude any such non-reporting Affiliate’s Qualified Purchases of
EPOGEN® from the calculation of the [DELETED] for any relevant [DELETED]. All
data to be submitted by GAMBRO to Amgen must include a designation as to which
patients are “Prevalent Dialysis Patients” (for purposes of this Agreement,
Prevalent Dialysis Patients shall be defined as those patients who have been
receiving dialysis treatments from GAMBRO for fifteen (15) days or more).

 

The [DELETED] will vest [DELETED] on the last day of [DELETED] respectively, and
be paid [DELETED] in accordance with the terms and conditions described in
Section 9 of the Agreement.

 

6. [DELETED]. The purpose of the [DELETED] is to [DELETED] from GAMBRO and its
Affiliates and received by Amgen, such that the [DELETED] used by both companies
are [DELETED]. For the period [DELETED] GAMBRO shall be eligible to receive a
[DELETED] provided the following requirements are met. The [DELETED] will be
calculated as a percentage of the Qualified Purchases of EPOGEN® attributable to
GAMBRO during each [DELETED].

 

(a) To qualify for the [DELETED], the following requirements must be met:

 

  i) GAMBRO must submit, each [DELETED], in a machine readable format acceptable
to Amgen (Excel; Lotus 123.wk1; or text file that is tab delimited, comma
delimited, colon delimited or space delimited), all identifying information for
a facility (e.g. GAMBRO’s account hierarchy for each facility submitted) (the
“Facility Reference File”). The Amgen ACIS # must be included in the Facility
Reference File for any [DELETED] submissions made on or after [DELETED];

 

  ii) GAMBRO must notify Amgen no later than [DELETED] days prior to
implementing any [DELETED] in the [DELETED] made by GAMBRO and its Affiliates to
Amgen under this Agreement and Amgen may reasonably request modifications to
such [DELETED] to ensure [DELETED] of the such [DELETED].

 

(b) To qualify for the [DELETED], the following additional requirements must be
met:

 

  i) GAMBRO must develop, in conjunction with Amgen, and deliver on or prior to
[DELETED], a mutually agreeable [DELETED] following an [DELETED] by GAMBRO
and/or [DELETED] GAMBRO [DELETED];

 

  ii)

GAMBRO and Amgen must mutually agree upon in detail a [DELETED] intended to
develop and improve the [DELETED] GAMBRO and Amgen (the “[DELETED]”). The
[DELETED] must be detailed, set forth in writing and attached as an addendum to
the contract on or before [DELETED]. The [DELETED] must include detailed
[DELETED] on a specific timeline for the period [DELETED]. These [DELETED] and
timeline [DELETED] will be used to determine the

 

Amend No. 3 Agreement No. 200308359   - 10 -  

Ver. 11/24/04

ACIS 10514



--------------------------------------------------------------------------------

Amendment No. 3 Agreement No. 200308359 (Continued)

 

 

[DELETED] requirements for earning the [DELETED] for the period [DELETED]. The
[DELETED] should include the following as well as other mutually agreed upon
[DELETED]:

 

  •   [DELETED] to discuss the [DELETED] of each project, with additional
[DELETED] as required;

 

  •   Develop and deliver a [DELETED] for [DELETED] to include [DELETED]

 

  •   Define [DELETED];

 

  •   Develop and deliver a [DELETED];

 

  •   Develop and deliver a [DELETED];

 

  •   Develop and deliver a [DELETED].

 

  •   Develop and deliver a [DELETED] at initial dialysis data for inclusion in
the data, if feasible, required to be submitted in Appendix A Section 5.

 

(c) To qualify for the [DELETED] for the period [DELETED], GAMBRO must
additionally achieve the [DELETED] goals as set forth in the [DELETED].

 

The Facility Reference File referenced in this Section 6(a)(i) must be
submitted, on a [DELETED] basis, and no later than [DELETED] after the end of
each [DELETED]. If such Facility Reference File is received more than [DELETED]
days after the last day of any [DELETED] within a given [DELETED], the total
Qualified Purchases of EPOGEN® attributable to GAMBRO during such [DELETED] will
be excluded from the calculation of the [DELETED] for that [DELETED].

 

The [DELETED] will vest [DELETED] on the [DELETED] of [DELETED] and be paid
[DELETED] in accordance with the terms and conditions described in Section 9 of
the Agreement.

 

7. [DELETED]. For the Term of the Agreement, GAMBRO may qualify for the
[DELETED] (“[DELETED]”) provided it meets the criteria described below in this
Section 7. The [DELETED] is designed to improve patient outcomes by encouraging
[DELETED].

 

(a) Requirements: In order to qualify for the [DELETED], GAMBRO must meet the
[DELETED] of this Appendix A, and GAMBRO and its Affiliates must provide Amgen
the following data items, on a [DELETED] basis, and no later than [DELETED] days
after the end of each [DELETED], in a machine readable format acceptable to
Amgen (Excel; Lotus 123.wk1; or text file that is tab delimited, comma
delimited, colon delimited or space delimited) in accordance with the data
submission requirements contained in Section 5 of this Appendix A for [DELETED]
and date, AND [DELETED] with date for each patient by GAMBRO and its Affiliates.
In the event [DELETED] is submitted, instead of [DELETED], Amgen will convert
such [DELETED] values to [DELETED] values by [DELETED]. Amgen will convert all
lab values taken of [DELETED] for each patient by GAMBRO and its Affiliates, AND
all the lab values taken of [DELETED] for each patient by GAMBRO and its
Affiliates into the [DELETED] for each patient by GAMBRO and its Affiliates, AND
the [DELETED] for each patient by GAMBRO and its Affiliates for each of the
[DELETED] Measurement Periods (as defined in the schedule immediately below).
GAMBRO hereby certifies that the data submitted for each eligible Affiliate
includes the required results from all dialysis patients of such Affiliate, and
does not include results from non-patients. GAMBRO also represents and warrants
that it (i) has no reason to believe that the submitted data is incorrect, and
(ii) is or will be authorized to make this certification on behalf of all
eligible Affiliates when submitting data.

 

[DELETED] Measurement Periods

[DELETED]

[DELETED]

[DELETED]

[DELETED]

[DELETED]

 

(b) Calculation: Assuming GAMBRO and Affiliates have fulfilled all requirements
as described in Section 7(a) above, to qualify for the [DELETED], GAMBRO must
achieve [DELETED] in the [DELETED], as that term is defined below, from the

 

[DELETED], as that term is defined below, during each [DELETED] Measurement
Period, and such increase shall be defined as [DELETED].

 

Amend No. 3 Agreement No. 200308359   - 11 -  

Ver. 11/24/04

ACIS 10514



--------------------------------------------------------------------------------

Amendment No. 3 Agreement No. 200308359 (Continued)

 

For purposes of this Section 7, [DELETED] shall mean the [DELETED] for each
patient by GAMBRO and its Affiliates AND the [DELETED] for each patient by
GAMBRO and its Affiliates during the period [DELETED]; and [DELETED] shall mean
the [DELETED] for each patient by GAMBRO and its Affiliates AND the [DELETED]
for each patient by GAMBRO and its Affiliates for each of the above referenced
[DELETED] Measurement Periods.

 

Using the [DELETED] described above, the [DELETED] will be calculated as the
percentage of patients within the [DELETED], by dividing the [DELETED] (for the
purposes of this Agreement the [DELETED] shall be defined as the number of
patients who have at least one test within the reporting [DELETED] and the
[DELETED] defined as follows: [DELETED], as shown below:

 

[DELETED]

 

Using the [DELETED] described above, which shall be calculated on a [DELETED]
basis, the [DELETED] for each [DELETED] Measurement Period will be calculated as
the [DELETED], by [DELETED], as shown below:

 

[DELETED]

 

The [DELETED] shall then be calculated by [DELETED], as shown below:

 

[DELETED]

 

The [DELETED] Rebate will be calculated on a [DELETED] basis in accordance with
Amgen’s discount calculation policies. Following determination of the [DELETED],
Amgen shall then calculate GAMBRO’s [DELETED] Rebate in accordance with the
following formula and the rebate tables listed below.

 

[DELETED] Rebate = A X B

 

Where

 

A = [DELETED] of EPOGEN® during the relevant [DELETED] Measurement Period.

 

B = A percent determined from [DELETED] in accordance with the schedule below.

 

C = [DELETED]

 

D = [DELETED]

 

[DELETED] Measurement Period 2 Rebate Table

 

[DELETED]

--------------------------------------------------------------------------------

  

[DELETED]

--------------------------------------------------------------------------------

  

Rebate Percent

(B)

--------------------------------------------------------------------------------

[DELETED]    [DELETED]    [DELETED] [DELETED]    [DELETED]    [DELETED]
[DELETED]    [DELETED]    [DELETED] [DELETED]    [DELETED]    [DELETED]
[DELETED]    [DELETED]    [DELETED]

 

[DELETED] Measurement Period 3 Rebate Table

 

[DELETED]

--------------------------------------------------------------------------------

  

[DELETED]

--------------------------------------------------------------------------------

  

Rebate Percent

(B)

--------------------------------------------------------------------------------

[DELETED]    [DELETED]    [DELETED] [DELETED]    [DELETED]    [DELETED]
[DELETED]    [DELETED]    [DELETED] [DELETED]    [DELETED]    [DELETED]
[DELETED]    [DELETED]    [DELETED]

 

Amend No. 3 Agreement No. 200308359   - 12 -  

Ver. 11/24/04

ACIS 10514



--------------------------------------------------------------------------------

Amendment No. 3 Agreement No. 200308359 (Continued)

 

[DELETED] Measurement Period 4 Rebate Table

 

[DELETED]

--------------------------------------------------------------------------------

  

[DELETED]

--------------------------------------------------------------------------------

  

Rebate Percent

(B)

--------------------------------------------------------------------------------

[DELETED]    [DELETED]    [DELETED] [DELETED]    [DELETED]    [DELETED]
[DELETED]    [DELETED]    [DELETED] [DELETED]    [DELETED]    [DELETED]
[DELETED]    [DELETED]    [DELETED]

 

[DELETED] Measurement Period 5 Rebate Table

 

[DELETED]

--------------------------------------------------------------------------------

  

[DELETED]

--------------------------------------------------------------------------------

  

Rebate Percent

(B)

--------------------------------------------------------------------------------

[DELETED]    [DELETED]    [DELETED] [DELETED]    [DELETED]    [DELETED]
[DELETED]    [DELETED]    [DELETED] [DELETED]    [DELETED]    [DELETED]
[DELETED]    [DELETED]    [DELETED]

 

[DELETED] Measurement Period 6 Rebate Table

 

[DELETED]

--------------------------------------------------------------------------------

  

[DELETED]

--------------------------------------------------------------------------------

  

Rebate Percent

(B)

--------------------------------------------------------------------------------

[DELETED]    [DELETED]    [DELETED] [DELETED]    [DELETED]    [DELETED]
[DELETED]    [DELETED]    [DELETED] [DELETED]    [DELETED]    [DELETED]
[DELETED]    [DELETED]    [DELETED]

 

* Notwithstanding anything contained herein to the contrary, the maximum rebate
percent payable for [DELETED] Measurement Period 2 shall not exceed [DELETED]
and for [DELETED] Measurement Periods 3, 4, 5, and 6 shall not exceed [DELETED]
under this [DELETED] program.

 

(c) Payment: The [DELETED] will be calculated and paid to GAMBRO on a [DELETED]
basis. Payment is contingent upon receipt by Amgen of all required Data for the
corresponding [DELETED] (including the [DELETED]). Such data must be submitted,
on a [DELETED] basis, and no later than [DELETED] days after the end of each
[DELETED]. If such data is received more than [DELETED] days after the last day
of any [DELETED] within a given [DELETED], the total Qualified Purchases of
EPOGEN® attributable to GAMBRO during such [DELETED] will be excluded from the
calculation of the [DELETED] for that [DELETED]. Notwithstanding the foregoing,
if Amgen receives all required data from a minimum of [DELETED] of all
Affiliates within the time frame referenced above for any [DELETED] within a
given [DELETED], the total Qualified Purchases of EPOGEN® attributable to GAMBRO
and all Affiliates during such [DELETED], will be included in the calculation of
the [DELETED] for that [DELETED]. However, if Amgen determines that any
Affiliate is consistently not submitting the required data, Amgen and GAMBRO
will work collaboratively in resolving such inconsistencies. Amgen reserves the
right, in its sole discretion, to exclude any such non-reporting Affiliate’s
Qualified Purchases of EPOGEN® from the calculation of the [DELETED] for any
relevant [DELETED].

 

The [DELETED] discount will vest [DELETED] on the [DELETED] of [DELETED]
respectively, and be paid [DELETED] in accordance with the terms and conditions
described above.

 

Amend No. 3 Agreement No. 200308359   - 13 -  

Ver. 11/24/04

ACIS 10514



--------------------------------------------------------------------------------

Amendment No. 3 Agreement No. 200308359 (Continued)

 

8. [DELETED]. During the Term of this Agreement, GAMBRO may qualify for an
[DELETED] as outlined below.

 

(a) Calculation:

 

[DELETED]

 

* For the period [DELETED], GAMBRO may qualify to receive an [DELETED].

 

(b) Payment and Vesting: The [DELETED] will vest at the end of each [DELETED]
during the Term and will be paid on a [DELETED] basis in accordance with
Section 9 of this Agreement.

 

9. Sponsorship. Through this agreement, Amgen and GAMBRO are working toward a
common goal of improving patient outcomes. To achieve that goal, GAMBRO,
throughout the Term of the agreement, will be developing and providing education
and training, along with tools, for its clinical staff, Medical Directors,
admitting physicians, and at times, patients. It is understood that Amgen may
provide to GAMBRO financial support and/or materials and that Amgen is under no
obligation to provide any sponsorships (“Sponsorship”) to assist GAMBRO in
providing said education and training and tool development. To maintain
compliance with applicable laws, rules, guidelines and regulations, both GAMBRO
and Amgen agree to implement the following process as it relates to possible
sponsorship of education and training sessions and tool development.

 

GAMBRO agrees to provide to Amgen, within a reasonable period of time, a list of
all proposed education and training sessions, including Divisional meetings,
scheduled for 2004. Such lists shall enable Amgen to plan for possible
sponsorship for the upcoming year. Amgen understands that said lists shall only
be proposed education and training sessions, and that other sessions may be
added, and some sessions may be deleted, by GAMBRO during the course of the
respective calendar year. Such changes shall be communicated to Amgen within a
reasonable time period. The lists shall include training sessions/meeting
topics, possible attendees and approximate date of meeting/training session.
Additionally, it is understood by GAMBRO that Amgen may propose to GAMBRO
potential sponsorship opportunities.

 

GAMBRO will [DELETED].

 

Within a reasonable period of time, both GAMBRO and Amgen shall designate to
each other a contact(s) for their respective company to discuss potential
sponsorship opportunities during the term of the agreement. The respective
contact(s) shall ensure that all necessary documentation exists to support that
the sponsorship opportunity complies with applicable laws, rules, guidelines and
regulations. All sponsorship opportunities must be communicated through each
company’s respective contact(s).

 

Appendix B: List of GAMBRO Affiliates

 

(See attached Excel File

“Appendix B_AmendNo.3_200308359_11232004.xls”)

 

Amend No. 3 Agreement No. 200308359   - 14 -  

Ver. 11/24/04

ACIS 10514



--------------------------------------------------------------------------------

Amendment No. 3 Agreement No. 200308359 (Continued)

 

Appendix C: List of GAMBRO Wholesalers

 

To ensure GAMBRO receives the appropriate discount, it is important Amgen
receives GAMBRO’S current list of Authorized Wholesalers. The following list
represents the Wholesalers Amgen currently has associated with GAMBRO’S
contract. Please update the list by adding or deleting Wholesalers as necessary.

 

American Medical Distributors, Inc. Subsidiary of Bellco Drug Corporation

100 New Highway

Amityville, NY 11701

CMA 600644

 

Bellco Drug Corporation

5500 New Horizons Blvd

North Amityville, NY 11701

CMA 600051

 

Amend No. 3 Agreement No. 200308359   - 15 -  

Ver. 11/24/04

ACIS 10514